DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 8, 9, 12-16 and 21-35 are allowed.


Reason for Allowance
 2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the semi-frozen product dispensing apparatus and method, comprising: a corrugated sheath disposed radially outward from and extending circumferentially about an outer face of the first tube, the corrugated sheath is cylindrical and is a ribbon spiraled about the first tube, the ribbon includes a plurality of windings that each extend around the first tube and are adhered to the outer face of the first tube, with each winding including a plurality of corrugations, the plurality of corrugations of a first winding of the plurality of windings are circumferentially misaligned with the plurality of corrugations of an adjacent winding of the plurality of windings, wherein a longitudinal edge of the first winding contacts a second longitudinal edge of the adjacent winding, and wherein the corrugated ribbon spans laterally between opposite edges; and a second tube disposed concentrically to and radially outward from the first tube, wherein an annular pathway is defined between the first tube and the second tube for flowing a second medium, the corrugated sheath is in the annular pathway, the second medium is a refrigerant, wherein the pathway is oriented to direct the flowing second medium to flow axially through the 
The reference (US 4284133 A) to Gianni et al.; is the most relevant reference. However, above mentioned reference fails to anticipate or render obvious the invention of independent claims 8 and 28. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/13/2021